
	
		I
		112th CONGRESS
		2d Session
		H. R. 6710
		IN THE HOUSE OF REPRESENTATIVES
		
			December 27, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To include geriatrics and gerontology in the definition
		  of primary health services under the National Health Service
		  Corps program.
	
	
		1.Short titleThis Act may be cited as the
			 Caring for an Aging America
			 Act.
		2.Primary health
			 servicesSection 331(a)(3)(D)
			 of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by
			 inserting geriatrics, gerontology, after
			 pediatrics,.
		
